Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                       Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.




               MEMORANDUM IN SUPPORT OF DEFENDANT’S
                    MOTION IN LIMINE TO PRECLUDE
          EVIDENCE OF REGULATORY AND STANDARD VIOLATIONS

         Now comes the Defendant, the Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Memorandum in Support of its Motion In Limine to Preclude the Evidence of

Regulatory and Standard Violations pursuant to Fed.R.Evid. 401, 402 and 403.

                                      BACKGROUND

        Plaintiffs will seek to introduce perceived violations of the following standards and

regulations at trial:

        1. Americans with Disabilities Act (ADA)

        2. American National Standards Institute (ANSI)

        3. National Fire Protection Association Standards

        4. Massachusetts Building and Architectural Code

        The foregoing codes and standards are referenced in the reports of C.R. Cushing &

Co., Inc. and Michael Panish. See Cushing Report, attached hereto in Exhibit 1 and
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 2 of 9
                                                2


Panish Report, attached hereto as Exhibit 2. There is no opinion in Cushing’s report

establishing that the foregoing regulations and standards are actually applicable to a

passenger vessel inspected by the United States Coast Guard, such as the M/V EAGLE. Id.

The truth is that these regulations and standards are not applicable to the design and

construction of USCG inspected passenger vessels. See Van Hemmen Report, attached

hereto as Exhibit 3.

        At all material times, the M/V EAGLE was operating pursuant to its Certificate of

Inspection issued by the United States Coast Guard. See Certificate of Inspection attached

hereto as Exhibit 4. At no time were the foregoing codes and standards applicable to the

M/V EAGLE.

        Because the foregoing codes and standards do not apply to the M/V EAGLE, any

evidence of their violation should be precluded in limine because they are irrelevant and

will more likely than not confuse the jury as to the appropriate standard of care.

                                         ARGUMENT

   I.      APPLICABLE STANDARD OF CARE

        Under the General Maritime Law, a vessel owner is not the insurer of the

passenger’s safety, and only owes passengers a duty of ordinary care under the

circumstances. Muratore v. M/S SCOTIA PRINCE, 845 F.2d 347, 353 (1st Cir. 1988);

Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 630 (1959). This duty

requires vessel owners/operators to not negligently injure passengers and to warn them of

any dangers of which the vessel owner knows or should know. Kermarec, 358 U.S. at 625;

Beard v. Norwegian American Lines, 900 F.2d 71 (6th Cir. 1990). The plaintiff has the

burden of proving both (1) breach of this duty, and (2) that the breach was the proximate

cause of the plaintiff’s injury. Keller v. U.S., 38 F.3d 16, 25 (1st Cir. 1995) (citing
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 3 of 9
                                                 3


Bjaranson v. Botelho Shipping Corp., 873 F.2d 1204 (9th Cir. 1989); Evans v. Nantucket

Cmty. Sailing, Inc., 582 F.Supp.2d 121, 137 (D.Mass.2008) (quoting Canal Barge Co., Inc.

v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir.2000)).

          When considering standards and customs as evidence of negligence, relevance is not

enough. “Evidence of custom within a particular industry, group, or organization is

admissible as bearing on the standard of care in determining negligence.” Whelan v. Royal

Caribbean Cruises Ltd., No. 1:12-CV-22481-UU, 2013 WL 5595938, at *4 (S.D. Fla. Aug.

12, 2013) (quoting Muncie Aviation Corp. v. Party Doll Fleet, Inc., 519 F.2d 1178, 1180–

81 (5th Cir.1975) (applying federal law). “The purpose of admitting such evidence is to

show the ordinary practice.” Id.

          Here, the Plaintiff mentions several industry standards and guidelines that are not

adopted or utilized in the marine industry and do not apply to the injury at issue. Evidence

thereof for purposes of liability, therefore, should be precluded.

    II.      PLAINTIFFS’ PROFERRED REGULATIONS AND STANDARDS.

          Plaintiffs seek to modify the standard of care by improperly introducing evidence of

inapplicable regulations and standards to the M/V EAGLE. Evidence of a regulatory

violation is only relevant on the issue of liability if (1) the regulation was breached, (2) the

violation is applicable or relevant, i.e. “sufficiently related,” to the casualty, and (3) the

breach of the legal obligation “naturally and logically” leads to the conclusion that the

breach caused the injury. See Poulis-Minott v. Smith, 388 F.3d 354, 364, 2004 AMC 2721

(1st Cir. 2004). Evidence of regulatory violations, of course, is inappropriate when the

Plaintiff fails to demonstrate that they actually apply the vessel. See Cordes v. M/V

BALDOCK, 2013 WL 1282842 at *6, 2013 AMC 1005 (D. Mass. March 29, 2013). To be

sure, a plaintiff may not invoke evidence of a statutory or regulatory violation unless it is
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 4 of 9
                                               4


both applicable and designed to prevent the same type of injury form the same class of

persons as Plaintiff. Phillips Petroleum Co. v. Stokes Oil Co., 863 F.2d 1250, 1994 AMC

601 (6th Cir. 1998). Because the foregoing regulations and standards do not apply to the

Vessel, any evidence of their violation or perceived violation should be precluded in limine

as irrelevant.

    1. ADA Standards

    Mr. Cushing states “46 CFR Part 39 ferries and passenger vessels operated by public

entities are covered by ADA.” He then references ADA Standard 404.2.8.1, which

recommends at least a five [5] second closing speed for doors fitted with door closures.

Nowhere in Mr. Cushing’s opinion does he state that this ADA standard is actually required

by the Americans with Disabilities Act with respect to the M/V EAGLE. When reviewing

these standards, moreover, it appears that they only apply to “newly constructed buildings

and facilities” on land. See ADA Standard 201 and 401 attached hereto as Exhibit 5.

        Plaintiffs experts, to be sure, fail to note that there are no ADA Standards

applicable to Passenger Vessels such as the EAGLE that require a five second closing

speed. The land based ADA Standard 404.2.8.1 simply does not apply. Different and more

flexible standards have been adopted for Passenger Vessels. See ADA Passenger Ferry

Standards, attached hereto as Exhibit 6.

        The Department of Transportation has adopted different standards applicable to

passenger ferry vessels that can be found in 49 CFR Part 39. The purpose of these

standards, to be sure, is to prohibit “owners and operators of passenger vessels, including

U.S. and foreign flag vessels, from discriminating against passengers on the basis of

disability . . .” 49 CFR § 39.1. In other words, the standards are not about safety; they are

about accessibility. Recognizing that application of the land based standards found in ADA
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 5 of 9
                                              5


Standard 404.2.8.1 for new building construction will be difficult in the marine context, the

Department of Transportation sets no such stringent requirements in 49 CFR Part 39.

Rather, passenger vessel owners are required to provide reasonable assistance where

requested to disabled passengers. See 39 CFR §§ 39.81 through 39.95. The ADA

provisions with respect to Passenger Vessels became effective in November 2010. 49 CFR

§ 39.13.

       Here, the Plaintiff is not a disabled person and there is no obligation for the

Steamship Authority to provide her with reasonable accommodation as a disabled person

pursuant to the ADA. Plaintiff falls outside the scope of the persons protected by ADA

requirements and evidence of such perceived standard non-compliance cannot be admitted

to prove negligence. No regulatory or standard violation, to be sure, has occurred because

the standards simply do not apply. The land-based standards required for new construction

under the ADA do not apply the M/V EAGLE, a passenger vessel. Such standards were

deliberately left out of 49 CFR Part 39 and do not form the basis any known marine

standard that applies. Cushing himself, a naval architect, does not opine that these land-

based ADA standards are applicable to the M/V EAGLE.

       Further the purpose of the ADA requirement is for accessibility and cannot be

commingled with what is considered safe for a bipedal human ambulating with two

functioning legs transiting an ordinary bathroom door. The manufacturer of the door closer

at issue, Dorma, indeed recommends a 3-6 second closure for the door. There is no

evidence that will be presented at trial that this standard was violated. The ADA has a more

stringent 5 second minimum standard most likely to allow sufficient time for a person with

a wheelchair or other disability to have access. There is nothing to suggest a 3 second

standard to be unsafe for a fully functioning person.
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 6 of 9
                                                6


   2. American National Standards Institute.

       ANSI Standards are published by the American National Standards Institute, a non

government organization. The foregoing standards are not applicable to the design and

construction of USCG inspected passenger ferry vessels. Indeed, Plaintiff’s experts,

Cushing and Panish, provide no opinion that these standards are actually applicable.

Because there is no evidence that ANSI standards are binding or form the basis of any

industry standard in the design and construction of vessels, and particularly passenger

inspected vessels such as M/V EAGLE, it should properly be excluded from evidence. See

Cordes, 2013 WL 1282842 at *6; Whelan v. Royal Caribbean Cruises, Ltd., 2013 WL

5595938 (S.D. Fla. August 12, 2013).

       Further, it appears that ANSI simply adopts the more stringent ADA standard

requiring a minimum of five seconds, and it is clear that it is aimed to provided better

accessibility for disabled persons and is not related to safety.

   3. National Fire Protection Association Standard 80 and Fire Life Safety and
      Accessibility Codes.

       The National Fire Protection Association is a land-based standard that does not

apply to the M/V EAGLE. The NFPA standards are routinely excluded from evidence of

the appropriate standard of care in maritime cases because this is not an industry standard in

vessel design or construction. See Whelan v. Royal Caribbean Cruises, Ltd., 2013 WL

5595938 (S.D. Fla. August 12, 2013) (precluding evidence of NFPA Life Safety Code as

inapplicable to passenger vessels). In this case, Dr. Cushing opines that Defendant violated

Standard 80 of the NFPA because an annual inspection was not performed within this

standard. The standard, however, has nothing to do with door closing safety, but whether

the fire door acts as a fire door. Because the Plaintiff is not alleging burns, this standard

does not apply.
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 7 of 9
                                               7


   4. Massachusetts Architectural Regulations.

       The Massachusetts Architectural Regulations contained in 521 CMR have nothing

to do with the design and construction of passenger vessels. Similarly, there is no evidence

that a violation of these regulations have anything to do with the Plaintiff’s claimed injury.

       Accordingly, the Court should properly exclude any evidence thereof at trial.

Whelan v. Royal Caribbean Cruises, Ltd., 2013 WL 5595938 (S.D. Fla. August 12, 2013).

   5. United States Coast Guard Regulations.

       In his report, Mr. Panish opines that “[d]oors identified as fire doors aboard vessels

must be self-closing and capable of achieving a positive latch.” Although it is conceded

that USCG regulations apply, the one referenced by Mr. Panish has nothing to do with this

case. Indeed whether the door achieves a positive latch or not is immaterial to Plaintiff’s

injury where she placed her fingers between the door and the hinge side jamb.

       This case is similar to Whelan v. Royal Caribbean Cruises, Ltd., 2013 WL 5595938

(S.D. Fla. August 12, 2013). In that case, the Plaintiff sought to introduce several

inapplicable land based building standards to show evidence of negligence in a passenger

injury case, including, without limitation, those under the ADA, NFPA and inapplicable

land based building codes. The Southern District of Florida properly excluded evidence of

these inapplicable land based standards, as they were not applicable to design, construction

and maintenance of passenger vessels.

                                       CONCLUSION

       For the foregoing reasons, the above regulations and standards do not apply to the

design and construction of the M/V EAGLE. Plaintiff’s experts have failed to opine as
    Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 8 of 9
                                                      8


such in their reports. 1 Accordingly, any evidence of the foregoing regulations and/or

standards should properly be excluded from evidence. The appropriate standard of care is

ordinary negligence under the circumstances. Inclusion of the foregoing regulations and

standards into evidence will only serve to confuse the jury as to the appropriate standard of

care resulting in manifest injustice and prejudice to the Defendant. Defendant, indeed,

cannot be asked ex post facto to comply with standards that have never heretofore been

utilized in vessel construction and maintenance.




                                                              By its attorneys,
                                                              CLINTON & MUZYKA, P.C.
                                                              /s/ Olaf Aprans
                                                              ___________________________
                                                              Thomas J. Muzyka
                                                              BBO NO: 365540
                                                              Olaf Aprans
                                                              BBO NO: 670434
                                                              88 Black Falcon Avenue
                                                              Suite 200
                                                              Boston, MA 02210
                                                              (617) 723-9165
                                                              Fax#: (617) 720-3489
                                                              Email: oaprans@clinmuzyka.com




                                    CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.




1
    Further, it appears that Mr. Panish has no maritime qualifications whatsoever, which is addressed in the
    Daubert motion of even date hereof.
Case 1:17-cv-10432-DJC Document 55 Filed 12/17/18 Page 9 of 9
                                   9


                                        /s/ Olaf Aprans
                                        _______________________
                                        Olaf Aprans
